Name: Commission Regulation (EEC) No 608/86 of 28 February 1986 fixing the initial quota for cheese imports into Portugal from Spain
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy
 Date Published: nan

 No L 58/32 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 608/86 of 28 February 1986 fixing the initial quota for cheese imports into Portugal from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 thereof, Whereas , in accordance with the second subparagraph of Article 4(4) of Regulation ( EEC) No 3792/85 , Por ­ tugal may, during the first stage , apply quantitative res ­ trictions on its imports from Spain ; whereas Annex I to the Regulation specifies that those restrictions may apply to milk products falling within heading No 04.04 of the Common Customs Tariff which are listed there ­ in ; whereas an overall initial quota expressed in vol ­ ume should be fixed for the cheeses concerned ; Whereas the statistics at present available suggest that the criterion used for that purpose should be that of Portugal 's annual production during the last three years before accession ; whereas that quota should be in addi ­ tion to that under Article 269 of the Act of Accession in respect of imports from the Community of Ten ; Whereas , to ensure proper management of the quota , the applications for import licences should be subject to the lodging of a security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The volume of the initial quota for 1986 for cheeses falling within subheadings 0.04 D and E I b) ex 1 and ex 2 of the Common Customs Tariff which are speci ­ fied in Annex I to Council Regulation (EEC) No 3792/85 in the case of imports into Portugal from Spain shall be 200 tonnes . For the period from 1 March to 31 December 1986 the said volume shall be reduced by one-sixth . Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . The applications for import authorizations shall be subject to the lodging of a security , which shall be released , under the conditions defined by the Portuguese authorities , once the goods have been effec ­ tively imported . A rticle 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall , for each of the products , transmit, not later than the 15th day of each month , the following information on import authorizations issued in the preceding month : ,  the quantities covered by the import authorizations issued ,  the quantities imported . A rticle 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 367 , 31 . 12 . 1985 , p. 7 .